Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 July 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My Dear General
                     Malbern Hill july 30th 1781
                  
                  Your letter of the 13th is just Come to Hand.  The Moment a perfect Intelligence Can Be Got, Major Mcpherson will be Dispatched—  But Some Expressions in Your last favor will, if possible, Augment My Vigilance in keeping You well Apprised of the Ennemy’s Movements.
                  There are in Hampton Road Thirty Transport Ships full of troops—Most of them Red Coats—  There are eight or ten Brigs which Have Cavalry on Board—  They Had Excellent winds and Yet they Are not Gone—  Some Say they Have Received Advices from Newyork in a Row Boat—  the Escort, as I mentionned Before, is the Charm and Several frigates—the last Account Says Seven.
                  The light Infantry, Queen’s Rangers, and two British Regiments are, I think, on Board—  two German Regiments are it Seems Destined to the Same Service—  I Cannot Be positive, and do not Even think Lord Cornwallis Has Been fully determined—  I Have got in portsmouth many people that Watch His Motions—But None Has Been able to Slip out—  His Lordship went to Old point Comfort—Had a Survey taken of the properest place to Build a fort—Had the Soundings Examined—and Returned to Portsmouth with General Leslie.
                  This State is So difficult to Be defended that One false Step involves the one that Does not Command the water into a Series of Inconveniences—  His Lordship Has taken pilots for the Bay and for Pottowmack—  this, I Suppose, is a feint, But a March South of  james River throws me out of Supporting Distance for Any thing that is North of it--  A March to the North Gives the Ennemy Command of Every thing South of the River.
                  Two Battaîllons of Light Infantry and the Militia are at this place, the Healthiest and Best watered Spot in the State—General Waîne at Goode’s Bridge on Appamatox with the Pennsylvanians and Virginia Continentals—and looks towards Roenoke or Pottowmak—  Müllemberg with a Bataîllon of Light Infantry Some Riflemen and the Horse Has an Intermediary Position Betwen me and Suffolk in the Neighboorod of which Moves a party of Militia under Clel Parker—  General Weedon is in person at Frederiksburg and the Moment a fleet Appears will Call out the Militia—  Gregory is on the other Side of the Dismal Swamp—  I Cannot Hear from Him, But Sent Him orders By a Safe Hand to Call out the Militia, mount Some Cannon at the passes, and take out of the way Every Boat which Might Serve the Ennemy to Go to North Carolina.
                  You know, My Dear General, that With a very trifling transportation, they May Go By water from Portsmouth to Wilmington—  The only way to Shut up that passage is to Have an Army Before Portsmouth and Possess the Head of these Rivers—A Movement which Unless I was Certain of a Naval Superiority Might Prove Ruinous—  But Should a fleet Come in Hampton Road And Should I get Some days Notice our Situation would Be very Agreable.
                  I am Endeavouring to Get a Cavalry, and it is not without trouble—  transportation is a Great objection to the formation of Magazines—  A Naval Superiority would also level that difficulty—  it Appears a pretty large Body of troops Have Been Sent to Kemp’s Landing—Some Cannon Removed from Portsmouth—But Nothing that Can Make His Lordship’s intentions Perfectly Understood—  Any Certainty of a Naval Superiority, I would wish to know Instantly, as then I will give His lordship every opportunity to go up the Rivers.  With the Highest Respect and Most tender affection, My dear general Yours
                  
                     Lafayette
                  
                  
                     There is a chain of expresses—  But I Shall See that it is More properly Conducted.
                     An Hessian deserter just Arrived Says He Understood from His Comrades that the whole But 800 Germans was to embark—But Your Excellency knows no Great dependence is to Be put on those people.
                  
                  
               